UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 0-53796 NewEnergy Enterprise Management, Inc. (Exact name of registrant as specified in its charter) Room 901, 3 Unit, Building No. 4 District No. 1 of Caihongcheng 66 Guangcai Road, Fengtai District Beijing, China (Address of principal executive offices) (86) 10 87808034 (Registrant’s telephone number) Common Stock, par value $0.001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule12h-3(b)(1)(i) ¨ Rule12h-3(b)(1)(ii) ¨ Rule15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 43 Pursuant to the requirements of the Securities Exchange Act of 1934, NewEnergy Enterprise Management, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 8, 2011 By: /s/ WU Xiaohui WU Xiaohui, Chief Executive Officer
